Citation Nr: 1623811	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-13 406	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to higher disability ratings for one-centimeter anterolisthesis of L3 over L4 with increased mild diffuse degenerative disc disease and facet degenerative changes (arthritis) with chronic lumbar strain, rated as 10 percent disabling prior to January 10, 2013, and rated as 20 percent disabling thereafter.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his witness


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to September 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the Veteran's appeal lies with the RO in Phoenix, Arizona.  

The Veteran and his witness testified at a hearing before the undersigned in August 2013.  A hearing transcript is of record.

In a September 2013 remand, the Board recognized that the issue of entitlement to a TDIU had been raised by the record, and remanded the increased rating claim for low back disability and the TDIU claim for further evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher disability ratings for the lumbar spine disability, entitlement to higher separate ratings for associated bilateral lower extremity radiculopathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

Neurologic manifestations of the Veteran's lumbar spine disability have consisted of at least mild incomplete paralysis of the sciatic nerve of each lower extremity throughout the entire appellate period.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability rating for moderate incomplete paralysis of the right sciatic nerve have been met for the entire appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 4.120, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2015).

2.  The criteria for a separate 10 percent disability rating for mild incomplete paralysis of the left sciatic nerve have been met for the entire appellate period.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.120, 4.123, 4.124a, DC 8520.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any objective neurologic abnormalities associated with back disability, including, but not limited to, bowel or bladder impairment.  Such manifestations are to be evaluated separately under an appropriate diagnostic code.  Cf. 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is assigned a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis.  A rating of 40 percent requires moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, with no possible active movement of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In the instant case, VA treatment records dated throughout the length of the appeal period have documented the Veteran's reports of having radiating back pain into his lower extremities.  Intermittent pain radiation into the bilateral lower extremities was reported as early as in June 2009.  In December 2011, the Veteran described the pain as radiating from the mid back area into the bilateral lower extremities to the knees down the back of his legs.  During a December July 2012 VA chiropractic consultation, the Veteran's radiating back pain was described as bilateral sciatica.

Accordingly, separate 10 percent disability ratings are warranted for mild paralysis of the sciatic nerve of each lower extremity for the entire appellate period.  At this juncture, the Board finds that a rating for only mild paralysis is warranted as VA examination reports have yet to document neurological findings indicative of the severity of the Veteran's reported lower extremity radiculopathy.



ORDER

Entitlement to a separate 10 percent disability rating for radiculopathy into the right lower extremity is granted.

Entitlement to a separate 10 percent disability rating for radiculopathy into the left lower extremity is granted.


REMAND

The Board remanded the Veteran's increased rating claim for the lumbar spine disability in order to fully ascertain the severity of the disability and associated radiculopathy.  The Board specifically instructed that a VA examiner should comment on the extent of any additional limitation of function, including limitation of motion, during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the report of a February 2014 VA examination indicated that the Veteran indeed had flare-ups of the lumbar spine disability, and reported that pain, weakness, fatigability, or incoordination significantly limit functional ability when the joint is used repeatedly over a period of time, the examiner did not opine as to the extent of any additional limitation of function as a result of the flare-ups or the repeated use over time, but indicated that he could not make such a determination, and cited to the Veteran's report of rare flare-ups due to overuse.  The examiner did not take into account the Veteran's prior reports of flare-ups of the lumbar spine disability.  

The Board additionally instructed in the September 2013 remand that neurological examination should be performed to determine the extent of lower extremity radiculopathy.  There is no indication that such neurological examination was conducted as part of the February 2014 VA examination. 

The Board additionally sought an opinion with respect to whether the Veteran's service-connected disabilities, in the aggregate, rendered him unemployable; however, a clear opinion with respect to the combined effects of the Veteran's service-connected disabilities on his employability has not yet been provided.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Friscia v. Brown, 7 Vet. App. 294, 297 (1994)

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA orthopedic and neurological examination of his spine.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner must:

A)  Report the Veteran's ranges of thoracolumbar spine motion in degrees.  

B)  Determine the extent the thoracolumbar spine disability is manifested by weakened movement, stiffness, excess fatigability, incoordination, or pain due to flare-ups, or when the lumbar spine is used repeatedly over a period of time.  This determination should be made in terms of the degree of additional range-of-motion loss.  The examiner must take into consideration the Veteran's reports of flare-ups of lumbar spine disability throughout the appeal period.

These determinations are required by VA regulations as interpreted by courts.  The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

C)  After appropriate testing and consideration of the Veteran's lay reports, determine the severity of all neurological manifestations associated with the lumbar spine disability.  Specific nerves affected should be identified, together with the degree of paralysis (e.g. mild, moderate, or severe).

The examiner must also provide an opinion as to whether the Veteran's service-connected disabilities (i.e. one-centimeter anterolisthesis of L3 over L4 with increased mild diffuse degenerative disc disease and facet degenerative changes (arthritis) with chronic lumbar strain, bilateral lower extremity radiculopathy, and arthritis of the bilateral knees), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to his level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


